DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/21/2021 has been entered and claims 21-23 are new, thus claims 1-23 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-23 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device comprising “a protective layer disposed between the light control layer and the light blocking portion, the protective layer exposing a lower surface of the light control layer” as recited in claim 1; 	a display device comprising “a protective layer disposed on side surfaces of the light blocking portion, the protective layer exposing a lower surface of each of the first control portion, the second light control portion, and the third light control portion” as recited in claim 13; and  	a method for manufacturing a display device comprising “forming a protective layer by patterning the inorganic film to expose an upper surface of the light blocking portion at the periphery; and forming a light control layer to at least partially overlap the pixel area” as recited in claim 17. 	Claims 2-12, 14-16 and 18-23 are also allowed for further limiting and depending upon allowed claims 1, 13 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892